            Case 1:20-cv-08668-VM Document 105 Filed 05/19/21 Page 1 of 2



                            GERSTMAN SCHWARTZ                                              LLP

                                        ATTORNEYS                     AT        LAW




May 19,202 1

VIA CM/ECF & EMAIL
The Honorab le Victor Marrero (chambersnysdmarrero@nysd.uscourts.gov)
Dani el Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007- 1312

       Re: Nat ional Coalition on Black Civil Participation et al. v. Wohl et al. , Un ited States
          District Court, Southern Distri ct of New York, Case No. 1:20-cv-08668

Dear Judge Marrero:

       For the sake of clarity and to preserve the record for all purposes, including prospective
appeals, we write to respectfull y co rrect the reco rd. Specifi cally, Your Honor's Dec ision and
Order dated May 19, 202 1 states, in pertinent part, that:
                  On October 26, 2020, the Co urt held a hea ring (the "October 26
                  Hea ring") on Plaintiffs ' motion for a TRO at wh ich Wohl and Burkman
                  appeared pro se, as their sec ured coun se l was not yet ava il ab le. (See
                  Dkt. No. 53, at 3.) The Court provided tim e for Burkman and Wohl to
                  present their case pro se and gave them an opportunity to supplement
                  their case through a submi ss ion by their co unse l the fo ll owing day . (Id .
                  at 4.) At the October 26 Hea ring, Burkman and Woh l made certain
                  ad mi ss ions, such as acknowledging that they had caused the roboca ll s
                  to be issued. (Id . at 12.) [D kt. No . IO I] .

        As a po int of clarification , as Mr. Burkman stated in hi s open ing remarks at the October
26,2020 hearing, in pertinent part, " Your Honor, thi s is Jack Burkman. Unfo rtunately, we have
not ye t been able to secure counsel. We did yesterday, and coun sel wi ll be availabl e
tomorrow ... he wi ll be ava il ab le on the case literall y within 24 hours or so ... " [Dkt. No. 53 ].
Notwith standing any am bi guity as to what "secured" means based on a pro se, layperso n's
understanding, we were not retained, and did not fi le our respective Notices of Appearance, until
after the hearing. [Dkt. Nos. 34 and 35]. However Your Honor construed this representation by
the pro se defendant, Your Honor opted to proceed with pro se defendants rather than adjourn the
proceeding for 24 hours.




                                    GERSTMANSCHWARTZ.COM

    1399 Frank l in Ave nue, Suite 200 . Garden C ity, N .Y. 115 30   OFFICE:   5 16.880.8 170   FAX: 5 16.880.8 17 1
          Case 1:20-cv-08668-VM Document 105 Filed 05/19/21 Page 2 of 2


                       GERSTMAN ScttwARTZLLP
                                ATTORNEYS                 AT    LAW




         Let me be perfectly clear, our firm was not retained, nor d id we fi le Notices of Appearance
until after the time of the hearing.

         Respectfull y, insofar as Yo ur Ho nor characteri zed that these pro se defendants made
"certa in admi ssio ns", it is impo rtant that we c lari fy the reco rd .



Res pectfull y Submitted,
Isl

David M. Schwartz
Randy E. Kl e inman
